Opinion issued September 23, 2021




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                              NO. 01-21-00370-CV
                           ———————————
                       IN RE PABLO BERNAL, Relator



            Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION

      Relator Pablo Bernal filed a petition for writ of mandamus asking this Court

to order Respondent “to [v]acate its ruling of May 6, 2021, denying the Relator’s

Motion to Stay or Abate Arbitration, together with instructions to analyze and

identify the agreement, if any, to which both [p]arties are subject and the terms,
thereof.” In the alternative, Relator asks this Court “to issue a Writ of Mandamus

directing the Respondent to GRANT the Motion to Stay or Abate Arbitration.”1

      We deny the petition. TEX. R. APP. P. 52.8(a). All pending motions are

dismissed as moot.


                                  PER CURIAM

Panel consists of Chief Justice Radack and Justices Rivas-Molloy and Guerra.




1
      The underlying case is Pablo Bernal v. Brinker International, Inc. a/k/a Chili’s
      Grill & Bar, and Brinker International Payroll Company, L.P., Cause Number
      2017-71929, pending in the 215th District Court of Harris County, Texas, the
      Honorable Elaine Palmer presiding.
                                          2